JjATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledges that he violated Rule 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Naveen Raj Kailas, Louisiana Bar Roll number 34228, be and he hereby is suspended from the practice of law for a period of three years.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.